I agree that the court below erred in holding that C. E. I. abused its discretion by appropriating the Scapell property. I must, however, respectfully dissent to the affirmance of the trial court's decision that the proposed route willunreasonably affect the general welfare.
In my opinion, the effect upon the general welfare must be determined in regard to the area as it now exists. There is no contention that the transmission line will affect the general welfare unreasonably absent the existence of the proposed park. The future location of the park should not be allowed to interfere with C. E. I's immediate need for a new transmission line.
The appellees argue that the erection of the Valley-Harding *Page 21 
Line is itself only a possibility because it is contingent upon the future appropriation of State land by C. E. I. However, the question of which one of several appropriating agencies has a paramount interest in this land is not before this court.
Moreover, upon the park becoming a reality, the evidence establishes that the effect of the power lines on the park would not be unreasonable. It is undeniable that such lines are not aesthetically pleasing; however, where, as in the present case, the power company has made every effort to minimize the visual effect of the lines, mere aesthetic considerations should not bar construction. As stated by this court:
"We can appreciate the desire to place the transmission lines underground and the wish to beautify the area. Unsightly steel poles and towers have become almost commonplace due to the great demand for electric energy. This demand will increase in the future because of the need for heat in homes. The problem, however, is not one for the courts, except in rare instances. The request for change in the law and especially as to R. C.4905.65(C) should be directed to the legislature." City of RockyRiver v. The Cleveland Electric Illuminating Company, Ct. App. 32640  32660 (Dec. 27, 1973).
The present action is not one of those "rare instances" referred to in the Rocky River decision. The vast majority of the park will be far removed from the lines. For most of the two miles traversed by the line, the wires will be screened. With the exception of landscape architect Jot Carpenter, the expert witnesses agreed that the visual effect of the wires would be a minimal, not an unreasonable interference with the general public's use of the park. Mr. Carpenter himself stated that the wires would not destroy the park, although they might require "that another kind of park be considered" (Tr. 762). This testimony, based entirely upon aesthetics, is insufficient to establish an unreasonable effect upon the welfare of the general public. I would therefore reverse and enter final judgment for the appellant. *Page 22